TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-20-00482-CV


                                   In re Tammy Ann Martinez


                      ORIGINAL PROCEEDING FROM COMAL COUNTY



                             MEMORANDUM OPINION


               Relator Tammy Ann Martinez has filed a petition for writ of mandamus

challenging the trial court’s summary-judgment order in the underlying case. Because Martinez

has failed to meet her burden to show that she lacks an adequate appellate remedy, we deny the

petition for writ of mandamus. See Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992) (orig.

proceeding) (“The requirement that persons seeking mandamus relief establish the lack of an

adequate appellate remedy is a ‘fundamental tenet’ of mandamus practice.”); see also Tex. R.

App. P. 52.8(a). We also lift the stay of the trial court’s writ of possession.



                                               __________________________________________
                                               Gisela D. Triana, Justice

Before Justices Goodwin, Triana, and Smith

Filed: October 26, 2020